*105The opinion of the court was delivered by.
Brewer, J.:
This is an original proceeding in this court, brought by the relator to compel the approval of a bond filed by him under section two of the act providing for contesting the location of county-seats, (ch. 27, laws of 1869,) and also the publication and the giving of notice to the district judge, provided in section three of said act. The relator is an elector of Ottawa county. The defendants are respectively clerk and deputy clerk of the district court of said county. The vote concerning the removal of the county-seat was held on May 21st, 1870 ; the result declared by the county commissioners, JMay 28th, 1870.
Two bonds were filed by the relator, one dated May 28th, and the other June 2d, 1870. Both bonds were filed, but neither was approved. The sufficiency of the one dated June 2d, 1870, in matter of form, has been heretofore determined by this court, on a motion to set aside and quash the alternative writ issued herein. The sufficiency of the sureties remains to be decided. Upon that point we have proof of the admissions of respondents, that the reason for refusing to approve, was, a supposed defect in the form of the bonds; and the testimony of one witness concerning the actual pecuniary condition of the sureties; and from this we are satisfied of their sufficiency. Several defenses are set up in the answer filed herein, but no proof was offered in support of them by respondents. The peremptory writ must issue.
All the Justices concurring.